

BINDING MEMORANDUM OF UNDERSTANDING
 
THIS BINDING MEMORANDUM OF UNDERSTANDING (this “Memorandum”) is made and entered
into as of August 7, 2009 (the “Effective Date”) by and between National Quality
Care, Inc., a Delaware corporation (“NQCI”), Xcorporeal, Inc., a Delaware
corporation (“Xcorp”), and Xcorporeal Operations, Inc., a Delaware corporation
(“Xcorp Ops” and, together with Xcorp, “XCR”).  NQCI and XCR will be
collectively referred to herein as “the Parties.”
 
1. Background; Effect of Memorandum.
 
1.1 Arbitration; Award.  NQCI and Xcorp Ops were parties to an arbitration
proceeding filed on December 1, 2006, in connection with which the arbitrator
issued a Partial Final Award on April 13, 2009 (the “Award”).  Pursuant to the
Award, XCR was issued a perpetual exclusive license to certain technology owned
by NQCI (the “License”), and NQCI was granted a royalty with respect to certain
income received by XCR.  The Parties desire to enter into this Memorandum to
clarify, resolve and settle certain issues and any disputes that have arisen
with respect to the Award.
 
1.2 Polymer Technology; Joint Venture.  In order to settle and compromise all
issues that have arisen with respect to the status and ownership of rights to
certain intellectual property comprised of U.S. Patent Application No.
12/479,513 and related inventions, technology, intellectual property, patents,
products and know how (the “Polymer Technology”), the Parties have agreed to
convey, assign and transfer all of their rights, title and interest in and to
the Polymer Technology to a limited liability company to be formed under the
laws of the State of Delaware (the “Joint Venture”), which will be jointly owned
by the Parties and through which the Parties will jointly pursue the development
and exploitation of the Polymer Technology.  The Parties covenant and agree that
the terms and conditions set forth herein constitute their respective final
understandings and agreements with respect to ownership and control of the
Polymer Technology.
 
1.3 Definitive Agreement.  As more fully described in Section 2 below, the
Parties shall use their best efforts to negotiate and enter into a full-length
written limited liability company agreement (the “Operating Agreement”)
containing terms and conditions governing the Joint Venture consistent with the
provisions of this Memorandum, together with such other terms and conditions
upon which the Parties shall mutually agree.  Notwithstanding the foregoing, and
regardless of whether the Parties ultimately enter into the Operating Agreement,
all of the terms of this Memorandum shall be fully effective and binding as of
the Effective Date.
 
2. Formation of Joint Venture.  The Parties shall use their commercially
reasonable efforts to execute and deliver the Operating Agreement within 60 days
following the Shareholder Vote Date (as defined below) and, in connection
therewith, shall form or cause to be formed a Delaware limited liability company
to be named as mutually agreed by the Parties.  Notwithstanding the foregoing,
such limited liability company may be formed prior to the execution and delivery
of the Operating Agreement, provided that in such event, the Joint Venture shall
be operated in a manner consistent with this Memorandum and provided, further,
that any amounts reasonably incurred by any Party in connection therewith shall
be treated as expenses that have been advanced on behalf of, and will be
reimbursed by, the Joint Venture.  The Operating Agreement shall set forth the
terms and conditions of the Joint Venture and shall include, in addition to such
terms and conditions upon which the Parties may mutually agree, the following
provisions:
 

--------------------------------------------------------------------------------


 
2.1 Members of the Joint Venture.  The Joint Venture initially will have two
members (the “Members”):  NQCI, which will have a 60% membership interest in the
Joint Venture, and XCR, which shall have a 40% membership interest in the Joint
Venture (which interest shall be held of record by either Xcorp or Xcorp Ops, as
determined by XCR).
 
2.2 Board of Managers; Officers.  The Joint Venture shall be managed by a
three-member Board of Managers (the “Board”).  Until such time as NQCI fails to
hold a greater percentage of the membership interests in the Joint Venture than
XCR, two members of the Board (each, a “Manager”) shall be designated by NQCI
and until such time as XCR fails to hold at least 10% of the membership
interests in the Joint Venture, one Manager shall be designated by XCR.  The
initial NQCI Managers shall be Robert Snukal and Edmond Rambod, and the initial
XCR Manager shall be Kelly McCrann or such other person as the board of
directors of Xcorp shall appoint.  Subject to the second sentence of this
Section 2.2, a Manager may be removed or replaced only by the Member that
designated or elected such Manager.  At any time and from time to time, any of
the Parties shall be entitled to replace one or more of its designees with an
observer.  NQCI may appoint a Chairman and/or a Chief Executive Officer, who
will have day-to-day management authority with respect to the Joint Venture,
subject to oversight by the Board and the terms and conditions of this
Memorandum and the Operating Agreement, and a Chief Scientific Officer, who may
be employed by the Joint Venture upon customary and reasonable terms and
conditions.  No member of the Board will be compensated by the Joint Venture for
service as a Manager.  If a Manager provides additional services to the Joint
Venture as an employee or a consultant, he or she may be compensated for such
additional services pursuant to such employment or consulting agreement as is
mutually reasonably approved in writing by the Parties, provided that with the
exception of reimbursement of reasonable expenses incurred in connection with
their services performed for the Joint Venture in their official officer
capacity, neither Robert Snukal nor Kelly McCrann (or such other persons as may
be appointed or elected in their place) shall in any event receive a salary or
other compensation from the Joint Venture.
 
2.3 Governance; Restrictive Covenants.  Except as otherwise required by law, all
decisions related to the operation of the Joint Venture shall be made by a
majority of the Board, except that the following actions by the Joint Venture or
any of its subsidiaries shall require the affirmative vote or written consent of
the holders of at least 90.1% of the membership interests of the Joint Venture
then outstanding:
 
(i) Except as otherwise expressly set forth in the Operating Agreement, payment
of dividends or distributions, unless XCR receives its pro rata share.
 
(ii) Purchase of membership interests or other securities by the Joint Venture,
unless XCR is offered the opportunity to sell its membership interests on the
same terms.
 
(iii) Mergers, significant acquisitions or divestitures of a material portion of
the Joint Venture’s assets.
 

--------------------------------------------------------------------------------


 
(iv) Recapitalizations, reorganizations or liquidations.
 
(v) Any transaction resulting in a change of control of the Joint Venture
(including any parent holding company organized for the purpose of controlling
the Joint Venture) or any of its subsidiaries.
 
(vi) Entry into new lines of business.
 
(vii) Transactions with affiliates.
 
(viii) Amendments to the Joint Venture’s or any of its subsidiary’s constitutive
documents; provided that any such amendment that adversely affects any Member in
a manner different than other Members shall require the consent of such Member.
 
(ix) Increases in compensation or benefits for senior management.
 
(x) Other activities outside the ordinary course of business.
 
2.4 Capital Contributions.  In exchange for their respective membership
interests as specified in Section 2.1 hereof, NQCI shall contribute, convey,
assign and transfer to the Joint Venture any and all of its right, title and
interest in and to the Polymer Technology, and XCR shall contribute, convey,
assign and transfer (i) to the Joint Venture any and all right, title and
interest that it may have in and to the Polymer Technology and (ii) $500,000 in
cash to the bank account established by the Joint Venture, on the later of (a)
three business days of the consummation of the first to occur of the Proposed
Transaction or another Transaction (as such terms are defined below) and (b) the
date on which the Joint Venture establishes such bank account, for which the
Parties (or their representatives) shall be joint signatories.  In addition,
provided that a Transaction has been consummated, NQCI shall contribute on XCR’s
behalf an additional $500,000 in cash to the Joint Venture at such time as the
Board reasonably determines that such funds are required to facilitate the Joint
Venture’s development of the Polymer Technology, which amount will be reimbursed
to NQCI by XCR from the first funds distributed to XCR by the Joint Venture
(other than pursuant to the quarterly tax distributions, as provided
below).  All capital contributions to the Joint Venture in excess of those
provided above shall be made pro rata by the Parties in accordance with their
respective membership interests in the Joint Venture as of the time of such
additional contribution(s).
 
2.5 Liquidity Rights.  Except for transfers to affiliates of the Members who
remain bound by the terms and conditions of the Operating Agreement, transfers
by the Members of their membership interests in the Joint Venture shall be
subject to customary rights of first refusal and co-sale rights, as shall be set
forth with greater particularity in the Operating Agreement.  All such rights
shall terminate upon a registered public offering of the Joint Venture’s
securities (an “IPO”) or a sale, merger or other change of control of the Joint
Venture (a “Change of Control”), or at such time as both of the Members fail to
hold at least 10% of the membership interests of the Joint Venture.  In
addition, following an IPO, and for so long as a Member may not sell all of its
equity interests in the Joint Venture within a three-month period pursuant to
Rule 144 under the Securities Act of 1933, as amended, the Members shall have
unlimited piggyback registration rights and the right to up to two demand
registrations (subject to lock-ups and other underwriter requirements).
 

--------------------------------------------------------------------------------


 
2.6 Preemptive Rights; Anti-Dilution Rights.  In the event that the Joint
Venture shall at any time prior to an IPO or a Change of Control propose to
offer, issue or sell additional membership interests or other equity securities
(including any debt or other securities convertible into equity of the Joint
Venture), each Member who holds at least 10% of the membership interests then
outstanding shall receive at least 30 days’ prior written notice of the proposed
offer, issuance or sale, which notice shall include the number of membership
interests or other equity securities proposed to be offered, issued or sold, the
proposed price and the name of the proposed investor(s), if any, and an
opportunity to purchase its pro rata share thereof on the terms proposed in such
offer/issuance.  In addition, the Operating Agreement shall contain customary
anti-dilution protections for the Members in connection with any split, dividend
or recapitalization of the Joint Venture, or in the event of any issuance of any
membership interests or other equity securities for a price or on the basis of a
value that is less than the fair market value thereof as of the date of such
issuance.
 
2.7 Distributions.  The Board shall cause to be distributed to the Members, at
least quarterly, an amount of cash sufficient to permit each Member to satisfy
its federal, state and local taxes (as calculated on the basis of applicable
statutory rates) incurred as a result of income allocated to such Member by the
Joint Venture.  Subject to Section 2.3, all other distributions shall be made at
such times and in such amounts as shall be determined by the Board; first, to
the extent of the Members’ unreturned capital contributions, which contributions
will be submitted to the Board for review and agreed upon unanimously, and,
thereafter, pro rata in accordance with the Members’ respective membership
interests in the Joint Venture.
 
2.8 Information Rights.  Each Party shall be entitled to customary information
rights, including monthly, quarterly and annual financial statements and
budgets, inspection of books and records and access to personnel and outside
auditors of the Joint Venture.  No Party shall not be entitled to such
information that is not otherwise available, provided that such Party or its
designated Manager(s) (or observer(s), if applicable) shall in all events
contemporaneously receive all information that is provided or made available to
the other Party or to its designated Manager(s) (or observer(s)).
 
3. Cooperation with respect to Transactions.  In accordance with the terms of a
letter of intent reviewed by the Parties, XCR is currently pursuing an exclusive
license to a third party (the “Proposed Transaction”) of all or substantially
all of the technology and other intellectual property rights subject to the
License, other than the Polymer Technology (the “Licensed Technology”).  NQCI
covenants and agrees to cooperate as reasonably required by XCR in order to
consummate the Proposed Transaction or any other transaction (a “Transaction”)
involving the sale, license or other disposition by XCR of all or substantially
all of the Licensed Technology.  XCR covenants and agrees to provide to NQCI,
promptly upon receipt thereof, copies of all letters of intent and drafts of all
definitive agreements proposed to be entered into between XCR and a third party
with respect to a Transaction (the “Transaction Agreements”).
 
4. Allocation of Transaction Proceeds.
 
4.1 Proposed Transaction.  Upon the consummation of the Proposed Transaction,
XCR will receive a license fee and certain additional consideration (which may
include, for example, the value of obligations assumed by the other party to the
Proposed Transaction), all of which will be paid over time in accordance with
the terms and conditions of the Transaction Agreements.  The Parties agree to
allocate such consideration between themselves as provided in this Section 4.1.
 

--------------------------------------------------------------------------------


 
a. Transaction Proceeds.  The aggregate amount of consideration to be paid by
the third party is referred to herein as the “Proceeds”.
 
b. Determination of Agreed Amount.  NQCI shall receive 36.96% of the Proceeds
(which amount is intended to represent an amount equal to 39% of the Proceeds
following the deduction therefrom of XCR’s investment banking fees and
reasonable legal fees incurred in connection with the Proposed Transaction),
plus $1,871,430 in attorneys’ fees and costs payable pursuant to the terms of
the Award (collectively, the “Agreed Amount”).
 
c. Payment of Agreed Amount.  Pursuant to the terms of the Proposed Transaction,
the third party will pay XCR $250,000 upon the earlier of the signing of a
letter of intent and an acquisition agreement providing for the Proposed
Transaction, approximately 50% (less the foregoing $250,000) of the Proceeds
payable in cash to XCR upon the closing of the Proposed Transaction (the “First
Installment”), approximately 25% of such Proceeds such number of months after
the consummation of the Proposed Transaction as is specified in the Transaction
Agreements (the “Second Installment”) and 25% of such Proceeds about 12 months
after the payment of the Second Installment) (the “Third Installment”, and
collectively with the First Installment and the Second Installment, the
“Installments”).  The Proceeds shall be allocated as follows:
 
(i) $250,000 to XCR, payable to XCR on the earlier of the signing of a letter of
intent and an acquisition agreement providing for the Proposed Transaction;
 
(ii) to NQCI, an amount equal to the Agreed Amount less the sum of the Second
Installment and the Third Installment, payable to NQCI within seven business
days of receipt of the First Installment;
 
(iii) to XCR, the remainder of the First Installment;


(iv) to NQCI, the amount of the Second Installment, payable to NQCI within three
business days of receipt of the Second Installment;


(v) to NQCI, the amount of the Third Installment, payable to NQCI within three
business days of receipt of the Third Installment (the “Third NQCI Payment”);
and


(vi) the remainder of the Proceeds shall be retained by XCR.


Notwithstanding the foregoing or anything else set forth in this Memorandum,
NQCI shall not be entitled to and shall not receive from the Proceeds an amount
greater than the Agreed Amount; in the event that the payments to NQCI pursuant
to this Section 4.1(c) exceed the Agreed Amount, XCR shall reduce the amount of
the Third NQCI Payment by the amount that such payments exceed the Agreed
Amount.  In the event any of the Installments are paid by the third party in
other than cash, NQCI shall receive its proportionate share of such
consideration in accordance with the terms of this Section 4.
 

--------------------------------------------------------------------------------




d. Royalties and other Amounts.  XCR shall also pay to NQCI (as promptly as is
practicable) 39% of any royalty or other payments received by XCR in excess of
the Proceeds in connection with the Proposed Transaction.
 
4.2 Adjustments.  In the event that the timing or the amount of the payments
from the third party under the Transaction pursuant to the Transaction
Agreements is other than as contemplated by Section 4.1(c) of this Memorandum,
the Parties shall make such equitable adjustments as are required to preserve,
to the maximum extent possible, the intent of the foregoing provisions of this
Section 4.
 
4.3 Other Transactions.  In the event that XCR does not consummate the Proposed
Transaction or if the terms of the Proposed Transaction change and XCR instead
consummates an alternative Transaction, the Parties shall apply the methodology
specified in this Section 4 to the maximum extent possible in order to allocate
between them the proceeds of such Transaction.
 
5. Technion Agreement.  NQCI shall use its best efforts to enter into an
agreement with The Technion Research and Development Foundation Ltd.
(“Technion”), pursuant to which Technion and NQCI will each (a) confirm and
acknowledge (i) their joint ownership of the Polymer Technology, (ii) the
existence and validity of the exclusive license to NQCI (on the terms and
conditions set forth in Appendix C to the Research Agreement and Option for
License dated as of June 16, 2005, as amended, between Technion and NQCI (the
“Technion Agreement”)) of the medical applications of the Polymer Technology and
(iii) the existence and validity of the exclusive license to Technion (on the
terms and conditions set forth in Appendix C to the Technion Agreement) of the
non-medical applications of the Polymer Technology; and (b) agree to prepare,
execute and deliver as promptly as practicable upon request by either of such
parties a definitive license agreement reflecting the terms and conditions of
the foregoing exclusive licenses. NQCI represents and warrants that, as of the
Effective Date of this Agreement and as of the date of the execution of the
Transaction Documents, it has and will have an exclusive license to the medical
applications of the Polymer Technology (on the terms and conditions in Appendix
C to the Technion Agreement) and entry into this Memorandum and the Operating
Agreement (to the extent one is entered into by the Parties) will not breach any
of the terms of such license.
 
6. Intellectual Property Maintenance Costs.  From and after August 1, 2009, XCR
shall pay 61% and NQCI shall pay 39% of the reasonable costs and expenses
related to protecting, preserving and exploiting the Licensed Technology,
provided that the Parties shall confer regularly with respect to such costs and
expenses and cooperate as reasonably required to minimize same.
 
7. Representations, Warranties, Indemnification and Disclaimers.
 
7.1 Representations and Warranties by Each Party.  Each Party represents and
warrants that it (i) has full right, power and authority to enter into and to
perform its obligations under this Memorandum, (ii) has not made any prior
commitment that would prevent it from performing its obligations under this
Memorandum and (iii) will comply with all laws, rules and regulations in its
performance of its obligations hereunder.
 

--------------------------------------------------------------------------------


 
7.2 Indemnity.  Each Party shall defend, indemnify and hold harmless the other
party and its employees, agents, directors, officers, shareholders, affiliates
and representatives from and against any and all claims, actions, suits,
proceedings, damages, liabilities, costs and expenses (including reasonable
attorneys’ fees and costs) (collectively, “Claims”) incurred in connection with
any suit or proceeding brought against them insofar as such Claim is based upon
a claim alleging facts or circumstances that, if true, would constitute a breach
of (i) its representations and warranties made in this Memorandum or (ii) any
covenant in any existing confidentiality and non-circumvention agreements
between the parties.
 
7.3 DISCLAIMERS.  EACH PARTY HEREBY DISCLAIMS ANY AND ALL REPRESENTATIONS AND
WARRANTIES NOT EXPRESSLY CONTAINED IN THIS MEMORANDUM.  NEITHER PARTY SHALL BE
LIABLE FOR ANY PUNITIVE, CONSEQUENTIAL OR INCIDENTAL DAMAGES, OR FOR OTHER
INDIRECT OR SPECIAL DAMAGES (INCLUDING, WITHOUT LIMITATION, LOSS OF PROFITS OR
REVENUES).
 
8. Term.  The term of this Memorandum will commence as of the Effective Date
and, unless terminated by the mutual written consent of the Parties or expressly
superseded by the Operating Agreement or by another written agreement, will
remain in full force and effect until such time as all of the obligations
hereunder of each Party to each other Party have been satisfied in full.
 
9. Public Announcements.  Except to the extent required in connection with
compliance with securities and other applicable laws, each Party shall obtain
the prior approval of the other Party, which approval shall not be unreasonably
withheld, delayed or conditioned, to any press releases or other public
announcements regarding the existence or terms of this Agreement or the
transactions contemplated hereunder.
 
10. Force Majeure.  Neither Party shall be liable for delays in performance or
for non-performance to the extent that such delays or non-performance were
caused by acts of God, war, terrorism or other criminal conduct or threats
thereof, strikes or other labor or civil disturbances, interruption or
disruption of transportation, utility or other services, or any other
circumstances, events or causes beyond a Party’s reasonable control, whether
similar or dissimilar to any of the foregoing.  Affected performance may be
suspended for an appropriate period of time upon notice to the other Party in
the event of any of the foregoing, but the remainder of this Memorandum shall
otherwise remain unaffected.
 
11. General.
 
11.1 Additional Definitions.
 
(a)  “Shareholder Vote Date” means the date of the special or annual meeting of
Xcorp at which the stockholders of Xcorp shall vote on the Proposed Transaction
or a Transaction pursuant to a proxy or information statement to be filed by
Xcorp with the U.S. Securities and Exchange Commission in connection therewith.
 

--------------------------------------------------------------------------------




11.2 Applicable Law; Jurisdiction.  This Memorandum shall be governed by and
construed and enforced in accordance with and subject to the laws of the State
of California applicable to contracts entered into and fully to be performed
therein, without regard to its conflict of laws rules.  Each of the Parties
hereby irrevocably submits to the jurisdiction of any California state or
federal court sitting in the County of Los Angeles in respect of any suit,
action or proceeding arising out of, relating to, or connected with this
Memorandum, and irrevocably accepts for itself and in respect of its property,
generally and unconditionally, jurisdiction of the aforesaid courts.  Each of
the Parties to this Memorandum hereby irrevocably waives, to the fullest extent
such party may effectively do so under applicable law, any objection that such
Party may now or hereafter have to the laying of venue of any such suit, action
or proceeding brought in any such court and any claim that such suit, action or
proceeding has been brought in an inconvenient forum.
 
11.3 Assignment.  Either Party shall be entitled to assign this Memorandum in
connection with any merger, acquisition, sale of substantially all of its assets
or business, or similar transaction without the consent of the other party upon
30 days prior written notice to the other party.  Additionally, each Party may
assign the Memorandum upon the written consent of the other party, which consent
may not be unreasonably withheld, conditioned or delayed.
 
11.4 Severability.  If any provision of this Memorandum is invalid or
unenforceable, the balance of the Memorandum shall remain in effect.
 
11.5 Miscellaneous.  This Memorandum contains the entire understanding of the
Parties regarding its subject matter, and supersedes all prior and
contemporaneous agreements and understandings between the Parties regarding its
subject matter, with the exception of any existing confidentiality and
non-circumvention agreements between the Parties.  Each term of this Memorandum
may be modified, supplemented, amended or waived only by a writing signed by all
Parties that expressly modifies, supplements, amends or waives such term.  This
Memorandum shall bind and inure to the benefit of the Parties, their respective
successors and permitted assigns.  The prevailing Party in any proceeding under
this Memorandum shall be entitled to recover from the other Party its reasonable
attorneys’ fees and costs incurred in any such proceeding.
 
11.6 Signatures.  This Memorandum may be executed in two or more counterparts,
each of which shall be considered an original, but all of which together shall
constitute the same instrument.
 
[Remainder of Page Left Intentionally Blank]
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Memorandum as of the
Effective Date.
 
NATIONAL QUALITY CARE, INC.
 
 
By: /s/ Robert Snukal

--------------------------------------------------------------------------------

Name: Robert Snukal
 
Title: CEO
XCORPOREAL, INC.
 
 
By: /s/ Kelly McCrann

--------------------------------------------------------------------------------

Name: Kelly McCrann
 
Title: Chairman and CEO
         
XCORPOREAL OPERATIONS, INC.
 
 
By: /s/ Kelly McCrann

--------------------------------------------------------------------------------

Name: Kelly McCrann
 
Title: Chairman and CEO



 





 
 

--------------------------------------------------------------------------------

 
